Title: To John Adams from Joshua Barney, 23 August 1788
From: Barney, Joshua
To: Adams, John


          
            Sir,
            Baltimore Augt: 23d. 1788:
          
          Since I had the honor to Command the packett-ship Genrl. Washington. in 84. I have lived at this place in hopes long before this, to have been call’d into the service of my Country in some manner or other. but this has not been the case; I am now very desirous of Visiting Europe in which I have two Views, first I am in possession of a large tract of Western land. this land I wish to sell,

or settle by Emegrants from Europe. and in which, should I succeed the prospects of a large fortune is before me, besides a great advantage to those that settle, and rendering a service to my Country by such emegrations, my next View is to engage myself in the service of some power in Europe in the Naval-line. these sir are my motives for leaving home. and my inducement to Solicit your patronage. my Intentions are to Visit London and Holland in the first place. the Russian service seems at present to draw my Attention, perhaps I could meet with your Assistance with that Minister. at the Court of St Jame’s. or in any other Manner your Excellency may think proper; I hope by entering into Actual service to be still more capable of serving my Country when call’d on, my Intentions is to prepare myself in this line, as I mean to make it the study of my life, our Country is yet young and prospects are now opening for somthing Great. A Navy we must have, and able Commanders will be much wanted. this Sir is my inducement. and notwithstanding I have a family (which I leave behind) my thirst after Naval knowledge Spurs me on, to engage in somthing which may be an advantage to my Country. and myself hereafter, your friendship which I have experienced before, and Natural desire which I well know to do every that may tend to Assist this our young Country. and the Citizens of it. Induces me to Solicit your friendship on this Occasion, Assuring you, that I shall ever make it my study to merit your patronage. and to do honor to your recommendations, under these circumstances I wish to inform you that my desire is to leave this as early as possible this fall, and shall Anxiously wait for a line from your Excellency Untill then I remain your Excellency’s most Obt. / and Very Hlble Servt.
          
            Joshua Barney
          
          
            Any letters you may think proper to favor me, with either to London or Holland, I will thank you to send [in]closed by Post.
            
              JB.
            
          
        